COURT OF APPEALS FOR THE
                                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                         ORDER ON MOTION

Cause number:                        01-13-00566-CV
Style:                               In the Interest of I.T.S. aka B.G.H., a child


Date motion filed*:                  September 6, 2013
Type of motion:                      Unopposed motion to supplement reporter’s record for inclusion in record on appeal
Party filing motion:                 Appellant
Document to be filed:                Supplemental record

Is appeal accelerated?         Yes

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                               Current Due date:
         Date Requested:

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed as moot
                    Other: _____________________________________
          A CD containing medical records was filed with this Court on August 29, 2013. A reporter’s record of the
          May 1, 2013 pre-trial proceeding was filed with this Court on September 17, 2013. Accordingly, we dismiss
          appellant’s motion as moot.




Judge's signature:     /s/ Jane Bland
                       

Panel consists of      ____________________________________________

Date: September 19, 2013